Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                           Illinois Official Reports                       Reason: I attest to
                                                                           the accuracy and
                                                                           integrity of this
                                                                           document
                                   Appellate Court                         Date: 2018.07.25
                                                                           08:32:13 -05'00'




    Platinum Partners Value Arbitrage Fund, Ltd. Partnership v. Chicago Board Options
                          Exchange, 2018 IL App (1st) 171316



Appellate Court       PLATINUM PARTNERS VALUE ARBITRAGE FUND, LIMITED
Caption               PARTNERSHIP, and PLATINUM PARTNERS LIQUID
                      OPPORTUNITY FUND, LIMITED PARTNERSHIP, Plaintiffs-
                      Appellants, v. CHICAGO BOARD OPTIONS EXCHANGE and
                      OPTIONS CLEARING CORPORATION, Defendants (Options
                      Clearing Corporation, Defendant-Appellee).



District & No.        First District, Fourth Division
                      Docket No. 1-17-1316



Filed                 March 29, 2018



Decision Under        Appeal from the Circuit Court of Cook County, No. 10-CH-54472; the
Review                Hon. Michael T. Mullen, Judge, presiding.



Judgment              Reversed and remanded.


Counsel on            Marvin A. Miller and Andy Szot, of Miller Law LLC, of Chicago, and
Appeal                Sanford P. Dumain, of Milberg Tadler Phillips Grossman LLP, of
                      New York, New York, for appellants.

                      William J. Nissen, Steven E. Sexton, and Mark C. Brown, of Sidley
                      Austin LLP, of Chicago, for appellee.
     Panel                     JUSTICE GORDON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Burke and Justice McBride concurred in the
                               judgment and opinion.


                                                OPINION

¶1         In the case at bar, the trial court denied a motion for summary judgment by defendant
       Chicago Board Options Exchange (CBOE) but granted summary judgment for defendant
       Options Clearing Corporation (OCC). Although this suit continues below, we have jurisdiction
       to hear this appeal, since the trial court entered a finding pursuant to Illinois Supreme Court
       Rule 304(a) (Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016)) that there was no just reason to delay the
       appeal of the summary judgment granted in favor of defendant OCC.
¶2         This court previously reviewed this same case, when the trial court previously dismissed it
       on the ground that defendants were shielded from suit under the doctrine of regulatory
       immunity. Platinum Partners Value Arbitrage Fund, Ltd. Partnership v. Chicago Board
       Options Exchange, 2012 IL App (1st) 112903, ¶ 2. This court reversed the trial court’s
       dismissal, stating: “Where defendants privately disclose information about the price
       adjustment of a stock option to selected market participants before that information is made
       publicly available, the doctrine of regulatory immunity does not apply.” Platinum Partners,
       2012 IL App (1st) 112903, ¶ 2.
¶3         In addition, we found that the trial court had erred in dismissing plaintiffs’ complaint
       pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2010)),
       because the complaint had stated multiple causes of action. Platinum Partners, 2012 IL App
       (1st) 112903, ¶ 30. This court found that plaintiffs had sufficiently pled a cause of action
       against both defendants with respect to all of their claims: (1) violation of the antifraud
       provision in section 12(F) of the Illinois Securities Law of 1953 (815 ILCS 5/12(F) (West
       2002)); (2) violation of the antifraud provision in section 12(I) of the Illinois Securities Law of
       1953 (815 ILCS 5/12(I) (West 2002)); (3) violation of the Illinois Consumer Fraud and
       Deceptive Business Practices Act (815 ILCS 505/10a(a) (West 2002)); and (4) common law
       fraud. Platinum Partners, 2012 IL App (1st) 112903, ¶¶ 21, 26-29.
¶4         After this court remanded the case to the trial court, the trial court subsequently granted
       summary judgment to defendant OCC on the sole ground of regulatory immunity. The trial
       court stated that it “need not reach the merits of Plaintiffs’ claims against OCC. Instead of
       determining whether Plaintiffs have proven their causes of action, this Court instead holds that
       the doctrine of regulatory immunity precludes liability for any cause of actions based on
       OCC’s activities.” Platinum Partners Value Arbitrage Fund v. Chicago Board Options
       Exchange, Inc., No. 10-CH-54472 (Cir. Ct. Cook County Dec. 20, 2016).
¶5         On appeal, plaintiffs claim that the trial court disregarded this court’s prior opinion in this
       case and erred in finding that defendant OCC’s conduct in this case was entitled to regulatory
       immunity. For the following reasons, we reverse and remand for further proceedings.




                                                    -2-
¶6                                             BACKGROUND
¶7                               I. Undisputed Facts and Our Prior Opinion
¶8         The following facts are not in dispute. Plaintiffs are Cayman Islands investment funds.
       Plaintiffs invested in options for shares of the India Fund, Inc. (IFN), a fund that invests in the
       stock of companies located in India. IFN options were traded by defendant CBOE, and
       defendant OCC cleared and settled the trades. At issue in the case at bar is plaintiff’s
       investment in “put” options that gave it the right to “put” or sell IFN shares to an option seller
       at a predetermined price, called the “strike price.” The value of the option depended on how
       much more the strike price was than the regular price of IFN shares.
¶9         On Friday, December 17, 2010, plaintiff held approximately 25,000 IFN options. After the
       market closed on December 17, 2010, IFN announced a capital gains distribution to its
       shareholders of $3.78 per share. The rules of defendants CBOE and OCC permit an adjustment
       to the strike price of options to account for such a distribution. To account for the negative
       impact that a distribution of a corporation’s assets generally has on the value of its stock, an
       option’s strike price may be adjusted downward. Defendant OCC’s published guidelines state
       that adjustments are made on a “case by case basis.”
¶ 10       On Monday, December 20, 2010, plaintiff purchased more than 50,000 additional put
       options for IFN stock. During the afternoon of December 20, 2010, defendants CBOE and
       OCC publicly announced a downward adjustment of $3.78 to the strike price of IFN options,
       resulting in a loss to plaintiffs. The events preceding this public announcement are the subject
       of this lawsuit.
¶ 11       In essence, defendant argues on appeal primarily that plaintiffs should have known that the
       strike price would be adjusted and that other investors already knew, while plaintiffs argue
       that, although an adjustment was permitted, it was not required, and that defendant OCC
       privately disseminated news of the adjustment to a few investors prior to the public
       announcement. Thus, defendant points to documents suggesting that plaintiffs should have
       known, while plaintiffs point to documents showing that defendant privately disseminated
       information.
¶ 12       However, as we discuss below, 1 whether or not plaintiffs should have known has no
       impact on the question of whether defendant’s acts, if any, of private dissemination are entitled
       to regulatory immunity. What plaintiff knew or should have known could possibly affect
       questions concerning damages or causation or other elements but it does not affect the
       threshold question of whether there were private acts of dissemination and, if there were,
       whether these acts were entitled to regulatory immunity. As a result, we describe below the
       evidence relating to these threshold questions, which were the only questions on which the trial
       court ruled. The trial court stated explicitly that it did not reach the merits of plaintiffs’ causes
       of action and that it ruled for defendant OCC solely on the ground that its acts were shielded by
       regulatory immunity. Platinum Partners, No. 10-CH-54472.
¶ 13       The question of whether plaintiffs knew or should have known, or should have been able to
       predict, the upcoming price adjustment is a question of fact that may be material to the issue of
       damages or causation or possibly other elements of plaintiffs’ claims, but it is unrelated to (1)
       the factual question of whether defendant OCC privately disseminated information and (2) the

           1
            Infra ¶ 48.

                                                     -3-
       solely legal question of whether private disseminations, if any, are protected by regulatory
       immunity. This court already answered the second, purely legal question in our last opinion:
       private disseminations are not protected by regulatory immunity. Platinum Partners, 2012 IL
       App (1st) 112903, ¶ 2 (“Where defendants privately disclose information about the price
       adjustment of a stock option to selected market participants before that information is made
       publicly available, the doctrine of regulatory immunity does not apply.”). Thus, the only
       question left in this case with respect to regulatory immunity is the first, factual question of
       whether private dissemination occurred.

¶ 14                         II. Evidence Concerning Private Dissemination
¶ 15       The subjects of this suit are statements made by employees of defendant OCC during
       private telephone calls or emails with investors other than plaintiffs. These employees included
       both members of defendant OCC’s help desk and its national operations group. The national
       operations group administers the options adjustment process. In December 2010, when the
       relevant events occurred, John Peplinski was the vice president of the national operations
       group, and Kenneth Rypel was a director of corporate actions who reported to Peplinski. The
       help desk provides information about the trading of options and about defendant OCC’s
       bylaws and adjustment rules. In December 2010, defendant OCC’s website listed a toll-free
       number and an email address for its help desk.
¶ 16       Prior to IFN’s announcement on Friday, December 17, 2010, of a capital gains distribution,
       employees of both the help desk and the national operations group gave varying answers to
       investors who contacted them, including that, if IFN announced a capital gains distribution,
       defendant OCC would “probably” adjust the stock price. There is no dispute about this fact on
       this appeal.
¶ 17       However, on Monday, December 20, 2010, after IFN announced its capital gains
       distribution but before defendant OCC’s public announcement of a strike price adjustment, the
       help desk and national operations employees indicated in various private conversations with
       investors that defendant OCC was going to adjust the strike price, stating that the adjustment
       was expected or anticipated or simply, flat out, that “there will be an adjustment.” Again, there
       is no dispute about this fact on this appeal, and we provide detailed examples below.

¶ 18                                         A. Help Desk
¶ 19       Disclosures made by the help desk after IFN’s announcement on December 17 but before
       defendant’s announcement on December 20 included the following.
¶ 20       An audio recording produced by defendant OCC showed that at 7:57 a.m. on December 20,
       2010, a caller2 to the help desk spoke with Jeffrey Huddleston, a help desk employee. 3 The
       caller stated that he was looking at IFN and wondered whether there was going to be an
       adjustment. Huddleston stated that his “guess is probably yes,” but he would “see if [he] can
       get a confirmation.” Huddleston then put the caller on hold and contacted Marla Turner in

           2
             The parties filed a secured record in order to protect the identities of third parties who are not
       parties to this appeal. Thus, we will refer to the callers simply as callers rather than identifying them by
       name.
           3
             Huddleston testified that he had been employed with defendant OCC for 23 or 24 years and left in
       October 2011.

                                                        -4-
       national operations, who confirmed that there would be an adjustment but she did not know
       whether it would be announced that day or the next. Huddleston returned to the caller and
       stated that, while they were not certain whether the announcement would be made that day,
       “there will be an adjustment.” The caller then asked: “So the memo is either gonna go out
       today or tomorrow; but for sure, there’s gonna be an adjustment?” To which, Huddleston
       replied: “Correct.”
¶ 21       Another audio recording produced by defendant OCC shows that another caller contacted
       the help desk at 8:19 a.m. on December 20, 2010, and spoke with Huddleston. The caller asked
       about IFN and Huddleston immediately replied that “there will be an adjustment” and “we
       hope to have a memo out either today or tomorrow.” Then the caller asked: “You knew that
       right off the bat. Have you been getting a lot of calls on it?” Huddleston replied, “Yes, we
       have.” The two then had the following conversation:
                    “CALLER: Okay. But when—let me ask you a question. When you say, ‘It’s my
                understanding,’ I’m assuming you spoke to—
                    HUDDLESTON: To our operations area.
                    CALLER: And they said. This will be adjusted.
                    HUDDLESTON: You know what—
                    CALLER: They anticipate it to be adjusted.
                    HUDDLESTON: Let’s put the—let’s use the word ‘anticipate.’
                    CALLER: Yes.
                    HUDDLESTON: Because, you know, they—you know, before it actually comes
                out, I know they’re—they’re like, you know what, we don’t want it—it’s not official
                until it’s official. So they anticipate adjusting for it.”
¶ 22       Another audio recording produced by defendant shows that at 9 a.m. on December 20,
       2010, Darren Tait, another help desk employee,4 informed yet another caller to “expect a
       memo in the near future.”
¶ 23       After listening to an audio recording of Huddleston responding to a caller asking about
       IFN, John Peplinski, defendant’s vice president of the national operations group, testified at his
       deposition:
                    “PEPLINSKI: [W]e had a clear understanding in the corporate actions area and
                with the Help Desk that—that—that any—prior to any—the decision having been
                made, that no communications was—were to take place with the—with the outside.
                Opinions were not to be given as to whether—the likelihood of an adjustment or not.”
¶ 24       Peplinski testified: “[I]t was a violation of our understanding that [Huddleston] should not
       have ventured his opinion as to the adjustment to an outside investor.” Peplinski explained:
       “His job is not to offer or to give investment guidance or to offer opinions as to corporate
       actions that may or may not take place.”
¶ 25       Similarly, Denise Knabjian, defendant’s director of internet and investor services, 5
       testified at her deposition that several help desk employees, including Huddleston and Tait,6


           4
             Tait testified at his deposition that he had worked with defendant OCC since July 2005 and was
       still employed there and that in December 2010, when these events occurred, he was a “senior investor
       service specialist,” whose primary job was to answer telephone calls.

                                                     -5-
       “received a warning” as a result of the events surrounding the adjustment of IFN options “[f]or
       failure to adhere to guidelines.” With respect to Huddleston, Knabjian testified:
                    “KNABJIAN: Our guidelines state that you are not supposed to speculate as to
                whether an adjustment will or will not occur, and he gave explicit—my recollection is
                that he gave explicit direction that it was going to be adjusted.”
       With respect to Tait, Knabjian explained that he received a warning because “he didn’t provide
       the qualifying information that says each one is handled on a case-by-case basis so, essentially,
       [he] didn’t adhere to the spirit of the guidelines.” Knabjian stated that Joseph Harwood, who
       was the direct supervisor for both Huddleston and Tait, also received a written warning for a
       “failure to manage” because “there was an opportunity to correct the problem” and he failed to
       do so.

¶ 26                              B. Disclosures Outside the Help Desk
¶ 27       Disclosures made outside of the Help Desk included the following: Kenneth Rypel, a
       director of corporate actions,7 identified in his deposition an email that he had sent to a market
       participant who had asked him when defendant OCC would make the IFN price adjustment. In
       Rynel’s email, which was sent on December 20, 2010, at 10:07 a.m., he indicated that
       defendant OCC would affect the price adjustment on December 29. John Peplinski, vice
       president of defendant’s operations group,8 testified at his deposition that the time of this
       email was before the strike price adjustment of IFN options was publicly announced.

¶ 28                             III. Trial Court’s Memorandum Order
¶ 29       On December 20, 2016, the trial court granted defendant OCC’s motion for summary
       judgment on the sole ground that defendant’s actions were protected from suit by the doctrine
       of regulatory immunity. Platinum Partners, No. 10-CH-54472.9 The trial court explicitly and
       repeatedly stated that it was not reaching the merits of any of plaintiffs’ causes of action
       against defendant OCC as a result. Platinum Partners, No. 10-CH-54472.
¶ 30       The trial court found, as a matter of law, that the only way that defendant OCC’s
       disclosures would not be shielded by the doctrine of regulatory immunity is if the disclosures

           5
             Knabjian testified at her deposition that she had been employed with defendant OCC for 18 years
       and that in December 2010, when these events occurred, she was the director of internet and investor
       services. While Harwood managed the “day-to-day” activities of the help desk, he “reported up through
       [Knabjian] for overall direction for the team.”
           6
             Knabjian testified that Huddleston and Tait reported to Joe Harwood who reported to her.
           7
             Rypel testified at his deposition that he had been employed with defendant OCC for 35 years until
       resigning in March 2011. During December 2010, when the events of this suit occurred, he was director
       of corporate actions.
           8
             Peplinski testified at his deposition that he was employed by defendant from 1981 until April 2014
       and that his position in December 2010, when these events occurred, was vice president of the national
       operations group.
           9
             Prior to the trial court’s summary judgment ruling, a different trial judge had denied defendants
       OCC and CBOE leave to amend their answers to add the affirmative defense of regulatory immunity,
       on the ground that this court’s opinion removed that issue from the case. However, the parties raise no
       issues on appeal with respect to this prior memorandum opinion by the trial court on June 23, 2015.

                                                      -6-
       were both (1) “non-public” and (2) for defendant OCC’s own corporate benefit. Platinum
       Partners, No. 10-CH-54472.
¶ 31       Reviewing the relevant evidence, the trial court observed that “[e]ach party points to
       distinct instances in which market participants and [defendant] OCC help-desk employees
       testified that help-desk employees informed some market participants that there would be an
       adjustment to the strike price of IFN options before the [p]ublic [a]nnouncement.” Platinum
       Partners, No. 10-CH-54472. The trial court described a number of these calls and then noted
       that defendant “OCC does not dispute the content of any of the conversations.” Platinum
       Partners, No. 10-CH-54472. Instead, defendant OCC disputed plaintiffs’ characterization of
       these calls as “private disclosures for OCC’s corporate benefit.” Platinum Partners, No.
       10-CH-54472.
¶ 32       The trial court found that (1) “the disclosures were certainly non-public” and (2) they were
       not for defendant OCC’s own corporate benefit. Platinum Partners, No. 10-CH-54472. In
       reaching the second conclusion, the trial court found that (1) there was “no indication that
       [defendant] OCC precluded non-members from reaching out and obtaining the same
       information at issue,” (2) defendant OCC operated as a not-for-profit business, and (3) there
       could have been no intent to benefit OCC, since disclosures would have reduced trading.
       Platinum Partners, No. 10-CH-54472. Thus, the trial court concluded that the doctrine of
       regulatory immunity applied and granted summary judgment for defendant OCC.
¶ 33       On April 24, 2017, the trial court entered an order pursuant to Illinois Supreme Court Rule
       304(a) (eff. Mar. 8, 2016), finding that there was no just reason for delaying either enforcement
       or appeal or both of the judgment in favor of defendant OCC alone. On May 23, 2017,
       plaintiffs filed a timely notice of appeal, and this appeal followed.

¶ 34                                           ANALYSIS
¶ 35       On appeal, plaintiffs claim that the trial court disregarded this court’s prior opinion in this
       case and erred in finding that OCC’s conduct in this case was entitled to regulatory immunity.
       We agree. For the following reasons, we reverse and remand for further proceedings.

¶ 36                                       I. Procedural Posture
¶ 37       Although this court previously found that defendants were not entitled to regulatory
       immunity, the procedural posture at that time was different. At that time, we were reviewing
       the trial court’s dismissal pursuant to section 2-615 of the Code of Civil Procedure. Platinum
       Partners, 2012 IL App (1st) 112903, ¶ 12. When we review a trial court’s decision pursuant to
       section 2-615, we must consider all well-pled factual allegations in the complaint as true, and
       we must draw all reasonable inferences from those facts in favor of plaintiffs. Platinum
       Partners, 2012 IL App (1st) 112903, ¶ 12. In our prior opinion, we assumed, as we were
       required to do at that time, that all the factual allegations in plaintiffs’ complaint were true.
       Platinum Partners, 2012 IL App (1st) 112903, ¶ 12. Based on that assumption, we found that
       the complaint stated multiple causes of action. Platinum Partners, 2012 IL App (1st) 112903,
       ¶¶ 26-29.
¶ 38       By contrast, in the present appeal, we are reviewing a dismissal pursuant to section 2-1005
       (735 ILCS 5/2-1005(c) (West 2016)), which means that we consider more than just the factual
       allegations in the complaint. Section 2-1005 permits a trial court to grant summary judgment


                                                    -7-
       only “if the pleadings, depositions, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact.” 735 ILCS 5/2-1005(c) (West
       2016).
¶ 39        Summary judgment is a drastic measure that should be granted only if the movant’s right to
       judgment, as a matter of law, is clear and free from doubt. A.M. Realty Western L.L.C. v.
       MSMC Realty, L.L.C., 2016 IL App (1st) 151087, ¶ 85; Pekin Insurance Co. v. Roszak/ADC,
       LLC, 402 Ill. App. 3d 1055, 1059 (2010); see also 735 ILCS 5/2-1005(c) (West 2016)
       (summary judgment may be granted only if “the moving party is entitled to a judgment as a
       matter of law”). In making this determination, the court must view the relevant documents in
       the light most favorable to the nonmoving party. A.M. Realty, 2016 IL App (1st) 151087, ¶ 85;
       Pekin Insurance, 402 Ill. App. 3d at 1058-59. In addition, if “the grounds for the trial court’s
       grant of summary judgment contradict our prior opinion, *** we must reverse.” A.M. Realty,
       2016 IL App (1st) 151087, ¶ 94. If a “conclusion” by the appellate court “was a necessary
       step” in a prior opinion in the same case, then it is “a part of our holding” and binding on the
       trial court. A.M. Realty, 2016 IL App (1st) 151087, ¶ 90.
¶ 40        A defendant moving for summary judgment bears the initial burden of proof. A.M. Realty,
       2016 IL App (1st) 151087, ¶ 86; Erie Insurance Exchange v. Compeve Corp., 2015 IL App
       (1st) 142508, ¶ 15. The defendant may meet its burden of proof either by affirmatively
       showing that some element of the case must be resolved in its favor or by establishing the
       absence of evidence to support the nonmovant’s case. A.M. Realty, 2016 IL App (1st) 151087,
       ¶ 86; Erie Insurance, 2015 IL App (1st) 142508, ¶ 15. As for the plaintiff who is trying to
       withstand a summary judgment motion, he “ ‘ “need not prove his case at this preliminary
       stage but must present some factual basis that would support his claim.” ’ ”A.M. Realty, 2016
IL App (1st) 151087, ¶ 86 (quoting Schrager v. North Community Bank, 328 Ill. App. 3d 696,
       708 (2002), quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)).
¶ 41        As with the review of a section 2-615 dismissal, the review of summary judgment requires
       no deference to the trial court. The standard of review remains the same: de novo. A.M. Realty,
       2016 IL App (1st) 151087, ¶ 87; Pekin Insurance, 402 Ill. App. 3d at 1059. De novo
       consideration means that we perform the same analysis that a trial judge would perform. A.M.
       Realty, 2016 IL App (1st) 151087, ¶ 87; Erie Insurance, 2015 IL App (1st) 142508, ¶ 14.

¶ 42                               II. Doctrine of Regulatory Immunity
¶ 43       There is no dispute in the case at bar that defendant OCC is a “ ‘self-regulatory
       organization’ ” as defined by the United States Code (15 U.S.C. § 78c(a)(26) (2012)). “The
       term ‘self-regulatory organization’ [(SRO)] means any national securities exchange, registered
       securities association, or registered clearing agency ***.” 15 U.S.C. § 78c(a)(26) (2012). In
       the case at bar, defendant OCC is a clearing agency.
¶ 44       There is also no dispute that an SRO and its officers are entitled to absolute immunity when
       they act within the scope of their regulatory duties. Platinum Partners, 2012 IL App (1st)
112903, ¶ 15. This doctrine of regulatory immunity, as it is known, provides SROs with the
       freedom to exercise the discretion given to them without fear of retaliatory litigation. Platinum
       Partners, 2012 IL App (1st) 112903, ¶ 15.
¶ 45       However, as this court explained previously, SROs do not have complete immunity from
       lawsuits. Platinum Partners, 2012 IL App (1st) 112903, ¶ 15. Since “the law favors providing
       legal remedy to injured parties, grants of [regulatory] immunity must be narrowly construed.”

                                                   -8-
       Weissman v. National Ass’n of Securities Dealers, Inc., 500 F.3d 1293, 1297 (11th Cir. 2007).
       Thus, absolute immunity applies only when the acts at issue stem directly from the
       performance of “a delegated quasi-governmental prosecutorial, regulatory, or disciplinary
       function.” Platinum Partners, 2012 IL App (1st) 112903, ¶ 15. An SRO that would otherwise
       enjoy absolute immunity cannot claim that immunity when performing a non-governmental
       function. Platinum Partners, 2012 IL App (1st) 112903, ¶ 15.
¶ 46       An SRO may undertake duties for reasons other than to further its governmental functions,
       such as when it acts for its own corporate benefit or to further a private purpose. Platinum
       Partners, 2012 IL App (1st) 112903, ¶ 15. For example, an SRO’s “efforts to increase trading
       volume” and thereby increase “company profit” are considered a non-governmental function.
       Weissman, 500 F.3d at 1297. When an SRO engages in nongovernmental functions, then a
       different rule of liability applies. The SRO is generally responsible for any injuries arising out
       of any negligent acts or omissions, to the same extent that a private corporation would be under
       the same circumstances. Platinum Partners, 2012 IL App (1st) 112903, ¶ 15. As a clearing
       agency, defendant OCC charges clearing fees for contracts that are traded. The more contracts
       that it clears, the more fees it collects.10 After paying for salaries, employee bonuses, and other
       operational expenses, OCC returns the excess of fees over expenses to its members. Platinum
       Partners, No. 10-CH-54472. For example, for fiscal year 2010, defendant OCC returned $38.4
       million to its members.11
¶ 47       Although defendant OCC claims that it is a not-for-profit business,12 in that it returns
       excess fees to its members, it admits in its brief to this court that its members were “for-profit
       businesses.” Defendant argues that the fact that all its members were for-profit businesses has
       “no impact on OCC’s non-profit status.” However, defendant does not dispute that it had a
       bonus program for its employees based on the volume of its revenues. Jeffrey Huddleston, a
       help desk employee, testified at his deposition that the employees received bonuses “based on
       volume,” which he explained was “the number of cleared contracts per year.”
¶ 48       The test for whether an SRO’s acts come under the umbrella of its regulatory immunity is
       objective. Platinum Partners, 2012 IL App (1st) 112903, ¶ 16. The subjective intent of the
       SRO’s officers and employees is irrelevant. Platinum Partners, 2012 IL App (1st) 112903,
       ¶ 16. Immunity applies when a plaintiff’s claims concern the exercise of powers that are within
       the scope of the governmental functions delegated to the SRO. Platinum Partners, 2012 IL
       App (1st) 112903, ¶ 16. Immunity depends only on whether the specific acts or omissions at
       issue were incidental to the exercise of these governmental functions. Platinum Partners, 2012
IL App (1st) 112903, ¶ 15. Since subjective intent is irrelevant, and immunity depends on only
       whether the specific acts or omissions were incidental to defendant’s governmental functions,


           10
               John Peplinski, the vice president of defendant’s national operations group in December 2010,
       explained at his deposition: “[T]he revenue of OCC was determined by fees charged per contract
       cleared. So the more—the more—the more volume the—that we cleared, the more fees, we were
       able—you know, we—we got.”
            11
               Defendant OCC reported this amount in its publicly released 2010 annual report, which is also
       part of the record on appeal.
            12
               Plaintiffs dispute defendant’s status as a not-for-profit business but claim that, whether defendant
       is or is not, the issue is not defendant’s status but whether it acted to further a governmental function.

                                                        -9-
       what market participants, like plaintiffs, did know or should have known is irrelevant to the
       question of whether defendant’s acts or omissions were entitled to regulatory immunity.
¶ 49        It is undisputed in the case at bar that an SRO, like defendant OCC, is immune from
       litigation for the public announcement of its regulatory decisions. Platinum Partners, 2012 IL
       App (1st) 112903, ¶ 17. Reporting its regulatory actions to the public is entirely consistent with
       the quasi-governmental powers that it exercises. Platinum Partners, 2012 IL App (1st)
112903, ¶ 17. Thus, the timing and method of these public announcements enjoys absolute
       immunity. Platinum Partners, 2012 IL App (1st) 112903, ¶ 17.
¶ 50        Applying the above principles to the facts at bar, this court previously found:
                     “In the case at bar, plaintiff concedes that the adjustment of IFN’s strike price was a
                 regulatory decision, serving to protect investors by compensation for the fact that the
                 extraordinary distribution declared by IFN would reduce the value of the underlying
                 IFN shares. However, while the price adjustment itself may have been a regulatory
                 decision, the manner in which it was disclosed—privately and prematurely—to the
                 John Doe defendants was not.” Platinum Partners, 2012 IL App (1st) 112903, ¶ 18.
¶ 51        In the above quote, when we found “that the manner in which it was disclosed—privately
       and prematurely—to the John Doe defendants was not” a regulatory decision, we were
       assuming the truth, as we had to at that time, of the factual allegations in the complaint,
       namely, that there were, in fact, disclosures made privately and prematurely to certain
       individuals. Platinum Partners, 2012 IL App (1st) 112903, ¶ 18. In the present appeal, the case
       has traveled further down the procedural timeline, and now we must consider whether the
       admissions, documents, and affidavits, which have since been made, produced, and sworn to,
       support this factual allegation. 735 ILCS 5/2-1005(c) (West 2016).
¶ 52        However, the public versus private distinction that we found in our prior opinion as a
       matter of law still applies. In our prior opinion, we explained:
                 “[D]efendants CBOE and OCC did not publicly announce this regulatory decision: the
                 price reduction was privately disseminated only to certain market participants, and that
                 disclosure did not serve any regulatory or governmental purpose. In addition to its
                 quasi-governmental functions, defendants CBOE and OCC have a private, for-profit
                 business, and in the private disclosure of the price-adjustment decision to the John Doe
                 defendants, they were acting in their private capacity and for their own corporate
                 benefit. Therefore, this nonpublic announcement cannot be construed as conduct under
                 the delegated authority of the Securities Exchange Act of 1934 (15 U.S.C. § 78a
                 (2010)) and thus cannot be protected by the doctrine of regulatory immunity.”
                 (Emphasis in original.) Platinum Partners, 2012 IL App (1st) 112903, ¶ 18.
¶ 53        In the above quote, this court found that, “in the private disclosure of the price-adjustment
       decision,” defendants “were acting in their private capacity and for their own corporate
       benefit.” (Emphasis added.) Platinum Partners, 2012 IL App (1st) 112903, ¶ 18. Interpreting
       this quote, the trial court created its own two-part test to determine whether immunity applied,
       which was (1) were the disclosures non-public and (2) if so, were they intended for defendants’
       “ ‘own corporate benefit.’ ” Platinum Partners, No. 10-CH-54472. Applying this test, the trial
       court found (1) nonpublic disclosures (2) but no intent to benefit defendant OCC. The trial
       court found no intent because (1) there was “no indication that [defendant] OCC precluded
       non-members from reaching out and obtaining the same information at issue,” (2) defendant


                                                    - 10 -
       OCC operated as a not-for-profit business,13 and (3) there could have been no intent to benefit
       OCC since disclosures would have reduced trading.14 Platinum Partners, No. 10-CH-54472.
       Thus, the trial court concluded that the doctrine of regulatory immunity applied and granted
       summary judgment for defendant OCC.
¶ 54        However, in our prior opinion, this court found that the test for whether an SRO’s conduct
       falls within the scope of regulatory immunity is purely objective and that the subjective intent
       of the SRO is completely irrelevant. Platinum Partners, 2012 IL App (1st) 112903, ¶ 16. We
       articulated one and only one test for whether regulatory immunity applies: whether the specific
       acts and omissions were incidental to the exercise of the SRO’s regulatory power. Platinum
       Partners, 2012 IL App (1st) 112903, ¶ 16. We concluded that “the manner” in which the price
       adjustment was disclosed, “privately and prematurely,” was simply not a regulatory decision.
       Platinum Partners, 2012 IL App (1st) 112903, ¶ 18. Thus, the question became, as the case
       moved along the procedural timeline, whether subsequent discovery proved the allegations in
       plaintiffs’ complaint that disclosures about the IFN’s strike price were, in fact, made privately
       and prematurely.
¶ 55        On this appeal, defendant OCC argues that, in addition to proving that the disclosures were
       made privately and prematurely, plaintiffs should also be required to prove that the disclosures
       were made “selectively,” to only defendant’s own members. However, as we explained both
       above and in our prior opinion, “the manner” in which the price adjustment was disclosed,
       “privately and prematurely,” to only certain individuals was simply not a regulatory decision,
       even if some of those individuals were not members. Platinum Partners, 2012 IL App (1st)
112903, ¶ 18. Providing this information—even if it just confirmed information that the caller
       already suspected—encouraged a caller to sell to individuals like plaintiffs who were buying,
       thereby generating more fees for defendant OCC. Defendant OCC forthrightly admits in its
       brief that callers to its help desk called seeking assurance that they were not missing anything,
       in light of plaintiffs’ actions, and the help desk not only provided that assurance but confirmed
       that the price adjustment was anticipated or expected or going to happen. Assuming that the
       callers were not calling just to “waste away the hours,” those calls could have helped generate
       more fees for defendant OCC and its officers and employees.
¶ 56        Defendant argues, in essence, that the official public announcement of the price adjustment
       was practically an irrelevancy, and it is the private calls that should be cloaked with regulatory
       immunity. We decline to so find. Announcing the price adjustment privately to only certain
       investors undermines the fairness of one official, public announcement for all. Whether or not
       the public announcement was proper, defendant is immune with respect to it—not so with
       private announcements to a few, limited participants. Platinum Partners, 2012 IL App (1st)
13
               The trial court did not explain why a not-for-profit business could not still act for its own
       corporate benefit and to enhance and further its own purpose—its own reason for existing.
            14
               The trial court did not cite any evidence to support this assertion and did not explain why it
       believed that the disclosure of an anticipated price drop would not encourage market participants to sell
       to buyers, such as plaintiffs, at the temporarily elevated price. In its appellant brief, defendant argues
       that “the reason for the volume of trading on December 20” was the price plaintiffs were paying, rather
       than what defendant’s employees stated to individual market participants. Defendant argues that,
       although its employees stated that a price drop was likely, there was no evidence that these statements
       increased trading, since “there was nothing said about whether or not to buy or sell the options.”

                                                      - 11 -
       112903, ¶ 16 (immunity does not depend on the propriety of the actions or omission but
       whether they were incidental to the SRO’s governmental function).
¶ 57       Defendant argues on appeal that no matter what information the help desk employees pass
       along, their calls are entitled to regulatory immunity. 15 That claim cannot possibly be true,
       otherwise they could engage in insider trading with impunity.

¶ 58                             III. Supporting Documents and Affidavits
¶ 59       Next, we examine the admissions, documents, and affidavits submitted to us since our last
       opinion to determine whether defendant OCC satisfied its initial burden of showing the
       absence of evidence to support plaintiffs’ allegations and whether plaintiffs have presented
       some evidence to support their own claims. A.M. Realty, 2016 IL App (1st) 151087, ¶ 86.
¶ 60       Almost three years after this court’s last opinion, but a year before moving for summary
       judgment, defendants moved for leave to amend their answers to add the affirmative defense of
       regulatory immunity. In its proposed amended answer, defendant OCC admitted that some of
       its help desk employees disclosed pertinent information in private telephone conversations
       with certain market participants prior to a public announcement, including that an adjustment
       to the IFN strike price was “likely or anticipated.” Defendant OCC admitted that these market
       participants called or emailed defendant OCC’s help desk in response to the prices that
       plaintiffs were paying and in order to confirm that a downward adjustment would be made.
       However, in its proposed answer, defendant claimed that “OCC’s Help Desk employees did
       not provide information concerning IFN so that OCC could profit from persons acting on that
       information.” (Emphasis added.) As we already observed above, the subjective intent of
       defendant’s employees is irrelevant to determining regulatory immunity. Defendant’s motion
       for leave to amend, which was heard by a different trial judge, was denied. Platinum Partners,
       No. 10-CH-54472 (June 23, 2015). In denying the motion, the trial court observed that, based
       on the factual allegations made in its answer, defendant OCC’s proposed amendment was
       futile. Platinum Partners, No. 10-CH-54472. We find that it was futile.
¶ 61       Since our last opinion, defendant OCC has produced audio recordings of its help desk
       employees privately disclosing to certain investors that defendant was about to adjust the strike
       price of the IFN option before that announcement was publicly and officially made. Individual
       callers were told that the adjustment was anticipated or expected or, flat out, that “there will be
       an adjustment.” Supra ¶¶ 20-22. At their depositions, supervisors at defendant OCC testified
       that help desk employees were not authorized to disclose an adjustment prior to its official,
       public announcement. Supra ¶¶ 23-25. For example, John Peplinski, vice president of
       defendant OCC’s national operations group testified that it was a clear “violation” of
       defendant’s policy at the time. Supra ¶ 24. As a result, the employees involved received a
       written “warning” from their employer. Supra ¶ 25. In addition, Kenneth Rypel, a director of
       corporate actions, sent an email, prior to the public announcement, indicating an adjustment
       would be made. Supra ¶ 27. This evidence supports plaintiffs’ prior factual allegations that
       defendant OCC made disclosures of the IFN strike price adjustment privately and prematurely

          15
            Defendant’s appellate brief argues that, “if the person is performing a regulatory function by
       answering questions at a help desk, regulatory immunity does not depend on the propriety of the
       answer.” Hence, even if the help desk employee was providing “investment advice,” defendant argues,
       the employee was still clothed with regulatory immunity.

                                                   - 12 -
       to certain investors. In light of this evidence and other evidence like it, we must reverse the trial
       court’s grant of summary judgment, which was based solely on the doctrine of regulatory
       immunity. As we previously held, defendant OCC’s private and premature disclosures of the
       adjustment were not shielded from suit by regulatory immunity.

¶ 62                           IV. Plaintiffs’ Motion for Summary Judgment
¶ 63       Defendant OCC asks, in the event that this court reverses the trial court’s grant of summary
       judgment in its favor on the ground of regulatory immunity, that we decline to consider
       plaintiffs’ cross-motion for summary judgment on the merits of their claims. In contrast,
       plaintiffs ask us to consider their cross-motion as well.
¶ 64       The trial court declined to consider the merits of plaintiffs’ claims, deciding the case solely
       on the issue of regulatory immunity. As a result, its Rule 304(a) finding concerned only the
       grant of summary judgment to defendant.
¶ 65       “The denial of a summary judgment motion is not a final order and is normally not
       appealable even where the court has made a finding pursuant to Illinois Supreme Court Rule
       304(a) (eff. Mar. 8, 2016).” Fogt v. 1-800-Pack-Rat, LLC, 2017 IL App (1st) 150383, ¶ 95;
       Eakins v. Hanna Cylinders, LLC, 2015 IL App (2d) 140944, ¶ 36 (“A denial of a summary
       judgment motion is not a final order and is normally not appealable, even with Illinois
       Supreme Court Rule 304(a) (eff. Feb. 26, 2010) language.”); see also Clark v. Children’s
       Memorial Hospital, 2011 IL 108656, ¶ 119 (“the denial of summary judgment is not
       appealable, because such an order is interlocutory in nature”).
¶ 66       Our supreme court has recognized an exception to this general rule, where cross-motions
       for summary judgment are filed, one party’s motion is granted, and the trial court’s “order
       disposes of all the issues in the case.” Clark, 2011 IL 108656, ¶ 119; Eakins, 2015 IL App (2d)
140944, ¶ 36. However, the order in the case at bar did not dispose of or address all the issues
       in the case.
¶ 67       In addition, the order did not discuss the same claims or issues as those raised in plaintiffs’
       motion. “[R]eview of an order denying a motion for summary judgment is proper where the
       order also granted a cross-motion for summary judgment on the same claim or claims ***.”
       Wolfram Partnership, Ltd. v. LaSalle National Bank, 328 Ill. App. 3d 207, 216 n.2 (2001); see
       also In re Estate of Funk, 221 Ill. 2d 30, 85 (2006) (“An exception *** has been recognized
       where cross-motions for summary judgment have been filed on the same claim and one party’s
       motion is granted while the opposing motion is denied, thereby disposing of all issues in the
       case.”). In the case at bar, defendant moved for summary judgment based on regulatory
       immunity, whereas plaintiffs moved for summary judgment based on the merits of their
       various fraud and securities violation claims.
¶ 68       Thus, we decline to review plaintiffs’ cross-motion for summary judgment and remand for
       further proceedings consistent with this opinion.

¶ 69                                       CONCLUSION
¶ 70      For the foregoing reasons, we reverse the trial court’s grant of summary judgment and
       remand for further proceedings consistent with this opinion.

¶ 71       Reversed and remanded.

                                                    - 13 -